DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 2/23/2021.  Claims 1, 9, 16, and 20 are amended and claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 16 respectively recite “wherein each of the plurality of first nano-antennas has a equipotential when driven” is not evidenced as possessed at the time of the invention.  The Oxford English Dictionary provides a relevant plain meaning for “equipotential” including “of points: in which the potential of a force is the same. Of lines, surfaces, etc.: in which the potential is constant at all points”.  The original disclosure repeatedly uses phrases such as “a voltage applied”, “a driving voltage”, “an external voltage source” and similar phrasing to describe the nano-antenna system used as an active phase modulator and beam steering device.  Other than broadly disclosing application of an applied voltage to conductive nano-antenna elements, there is no disclosure as to the way in which charge is distributed on the nano-antenna structure and thus no evidence of possession that a nano-scale structure of the nano-antenna “has an equipotential when driven”.
There is no description in the original disclosure of the particular dimensions of the angularly arrange nano-antenna elements (e.g. 140, Fig. 1) though a person having ordinary skill in the art would understand the original disclosure to evidence a relative finiteness of the dimensions of the conductor along three orthogonal axes.  While the geometry is not strictly limited to a particular size and shape according to the original disclosure, an artisan would not understand Applicant to have evidence possession of a dimension of the conductor being effectively infinite in terms of charge distribution within the volume of the conductor.  Effectively The finiteness of the nano-antenna conductors would necessarily result in an uneven charge distribution within the volumes that would be based on how the voltage is applied, the geometry of the conductor, and the material of the conductor.  There are various references attached hereto described that which was known prior to the invention that evidence the “equipotential” state of a finite conductive element may be assumed but is not reduced to practice in physical examples of a device.  In Electrically Tunable Gap Surface Plamon-based Metasurface for Visible Light by Guo, et al. metallic v-shaped metasurfaces are only presumed to be equipotential upon driven in simulation (p. 5).  Cited prior art evidences embodiments of 
In conclusion, Applicant’s disclosure of applying a voltage to metal “square pillar, triangular pyramid, cylinder, elliptical pillar, and the like” via an external voltage source lacking specific detail does not evidence possession of the now-claimed invention limited as providing an “equipotential when driven”.  The claimed language is not an inherent characteristic of the disclosed structure as the materials, geometry, and means for applying the voltage would be critical to providing evidence of a structure inherently having an equipotential when driven. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure, when filed, contained insufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  In particular, the now-claimed inventions require an active phase modulator having a a plurality of first nano-antennas “wherein each of the plurality of first nano-antennas has a equipotential when driven”.  As pointed out in the rejection above, the shape, dimensionality, and material of the nano-antennas in addition to the means for applying voltage to the nano-antenna would have been understood by people having ordinary skill in the art as requiring undue experimentation to enable the now-claimed invention to be made and used.  Merely providing a noble metal nano-antenna in the depicted and described configurations would not have “equipotential when driven”.
In the field of optical beam interactions with nano-scale metallic structures, the breadth of the claim, as capturing a genus nano-antenna functionally capable of providing the .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 2/23/2021, with respect to all claims have been fully considered and are persuasive.  A rejection of the claims including amended language reciting “wherein each of the plurality of first nano-antennas has a equipotential when driven” is not taught by the previously cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872